Title: To Thomas Jefferson from Charles Vidua, 24 July 1825
From: Vidua, Charles
To: Jefferson, Thomas


                            Monsieur
                            
                                Philadelphie
                                ce 24 Juillet 1825
                        Par la prochaine occasion pour l’Europe devant ecrire à M. de Humboldt tout en le remerciant de m’avoir adressé à vous, je desire lui donner des nouvelles de vôtre santé.  Lorsque j’ai été à Monticello, elle n’etait pas parfaite.  Permettez donc, que je m’adresse directement à vous même, et que je vous prie de vouloir bien m’ecrire deux mots pour me faire savoir, si vôtre santé est maintenant retablie, et pour me donner vos comissions pour M. de Humboldt.Depuis que j’ai eu le plaisir de vous voir, j’ai eté faire un tour dans vos Montagnes, et Vos Notes à la main admirer les beautés que vous avez si eloquemment decrites.  À mon retour j’ai retrouvé ici le General LaFayette avec le quel nous avons beaucoup parlé de vous, il se fait une feté de venir vous retrouver—Quant à moi je vous prie d’etre persuadé que quoique né en Italie je vous fait avec autant d’ardeur qu’aucun Americain des vœux pour que vous puissiez long temps encore vous occuper de l’instruction des fils, après avoir si fort contribué au bonheur des peres.Je suis avec parfaite consideration, Votre obeissant Serviteur
                            Charles Pidua Editors’ Translation
                            Sir
                            
                                Philadelphia
                                July 24, 1825
                        As I have to write to Mr. Humboldt, at the first opportunity for Europe, and thank him for having addressed me to you, I wish to give him news of your health.  When I was in Monticello, it was not perfect.  So, allow me to address myself directly to you, and ask that you send me two words to let me know whether you are now in good health, and to give me any messages you may have for Mr. de Humboldt.Since I have had the pleasure of seeing you, I have toured your mountains, and your Notes in hand, I admired the beauty you described so eloquently.  Upon my return, I found here General Lafayette, with whom we talked a lot about you, he is overjoyed to come and see you—As for me, please be sure that, although I was born in Italy, I offer you, with as much ardor as any American would, my best wishes so that you can take care for a long time still of the education of the sons, after having so well contributed to the happiness of the fathers.I am, with perfect consideration, your obedient Servant
                            Charles Pidua